Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of JP2017-143687, filed in Japan on 7/25/2017, JP2018-010523, filed in Japan on 01/25/2018, and PCT/2018/026693, filed in Japan on 07/17/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information obtaining”, “image obtaining”, “segment identifying”, “coordinate value calculating” , “position obtaining” in Claims 1, 2, 4-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claim limitation “information obtaining”, “image obtaining”, “segment identifying” , “coordinate value calculating” , “position obtaining” invokes 35 U.S.C. 112(f) or pre-AIA  35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 12, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over UJiie et al (U.S. Patent Pub. No. 2017/0372473, hereafter referred to as Ujiee) in view of Bar-Shalev (U.S. Patent Pub. No. 2013/0322717, hereafter referred to as Bar).

Regarding Claim 1, Ujiie teaches an image processing apparatus comprising: 
information obtaining means for obtaining segment definition information that defines a plurality of segments obtained by dividing a human body along a body axis (Figure 6, paragraph 75, Ujiie teaches capturing the body part and then performing ROI of the lungs and heart.); 
image obtaining means for obtaining a three-dimensional image including a plurality of slice images indicating cross sections of a subject (paragraph 109, UJiie teaches capturing an image slice of the volume data, volume data is interprets to be 3D image data.); 
segment identifying means for identifying, based on the segment definition information, a segment to which a cross section corresponding to at least one slice image among the slice images included in the three-dimensional image belongs (paragraph 109, paragraph 110, Ujiie teaches capturing volume data and segmenting the regions of voxel data.).
Ujiie does not explicitly disclose coordinate value calculating means for calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments; and 
position obtaining means for obtaining position information indicating a position of an anatomically characteristic cross section in the three-dimensional image, the anatomically characteristic cross section being a cross section on which a boundary of an anatomical structure is delineated, 

Bar is in the same field of art of imaging processing and medical imaging. Further, Bar teaches coordinate value calculating means for calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments (paragraph 60-paragraph 64, Bar capturing the image and determining the anatomical image of the location.); and 
position obtaining means for obtaining position information indicating a position of an anatomically characteristic cross section in the three-dimensional image, the anatomically characteristic cross section being a cross section on which a boundary of an anatomical structure is delineated (paragraph 59-paragraph 69, paragraph 78-paragraph 84, Bar taches estimating the location of the lesion in the anatomical map.), 
wherein the segment identifying means identifies the segment to which the cross section corresponding to the at least one slice image belongs, using the obtained position information of the anatomically characteristic cross section (paragraph 78-paragraph 85, paragraph 94, Bar teaches analyzing the slice of the image that it belongs.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ujiie by incorporating the coordinate determination of the image slice that is taught by Bar, to make the invention that capture medical images use the information to determine the location of medical image slice and then; thus, one of ordinary skilled in the art would be motivated to combine the references since 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Ujiie in view of Bar discloses wherein the anatomically characteristic cross section comprises a cross section on which an anatomical feature at the boundary of the anatomical structure is delineated (paragraph 78-paragraph 86, Bar.).  

Regarding Claim 3, Ujiie teaches an image processing apparatus comprising: 
information obtaining means for obtaining segment definition information that defines a plurality of segments obtained by dividing a human body along a body axis (Figure 6, paragraph 75, Ujiie teaches capturing the body part and then performing ROI of the lungs and heart.); 
image obtaining means for obtaining a three-dimensional image including a plurality of slice images indicating cross sections of a subject (paragraph 109, UJiie teaches capturing an image slice of the volume data, volume data is interprets to be 3D image data.); 
segment identifying means for identifying, based on the segment definition information, a segment to which a cross section corresponding to at least one slice image among the slice images included in the three-dimensional image belongs (paragraph 109, paragraph 110, Ujiie teaches capturing volume data and segmenting the regions of voxel data.).


position obtaining means for obtaining position information indicating a position of one or more anatomically characteristic cross sections of the subject, each of the one or more anatomically characteristic cross sections representing a boundary of one of the segments, wherein the coordinate value calculating means calculates the coordinate value using the obtained position information, and 
wherein the position obtaining means estimates a position of an anatomically characteristic cross section of the subject outside an imaging range, the anatomically characteristic cross section being included in the three- dimensional image, 
among the one or more anatomically characteristic cross sections to obtain position information indicating the position of the anatomically characteristic cross section outside the imaging range.
Bar is in the same field of art of imaging processing and medical imaging. Further, Bar teaches coordinate value calculating means for calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments (paragraph 60-paragraph 64, Bar capturing the image and determining the anatomical image of the location.); and 
position obtaining means for obtaining position information indicating a position of one or more anatomically characteristic cross sections of the subject (paragraph 80, Bar teaches capturing the marker information of the patient for alignment), each of the one or more anatomically characteristic cross sections representing a boundary of one of the segments, paragraph 88-pararaph 91, Bar teaches capturing the image information and medical image and then tracking the information together.), and 
wherein the position obtaining means estimates a position of an anatomically characteristic cross section of the subject outside an imaging range, the anatomically characteristic cross section being included in the three- dimensional image (paragraph 59-paragraph 69, paragraph 78-paragraph 84, Bar taches estimating the location of the lesion in the anatomical map.), 
among the one or more anatomically characteristic cross sections to obtain position information indicating the position of the anatomically characteristic cross section outside the imaging range (paragraph 78-paragraph 85, paragraph 94, Bar teaches analyzing the slice of the image that it belongs.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ujiie by incorporating the coordinate determination of the image slice that is taught by Bar, to make the invention that capture medical images use the information to determine the location of medical image slice and then; thus, one of ordinary skilled in the art would be motivated to combine the references since when a radiologist identifies a lesion in a planar NM image, it is not easy for him or her to spot the location of that lesion on the 3D anatomical image (paragraph 6, Bar).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 12, Ujiie teaches an image processing method comprising: 
Figure 6, paragraph 75, Ujiie teaches capturing the body part and then performing ROI of the lungs and heart.); 
an image obtaining step of obtaining a three- dimensional image including a plurality of slice images indicating cross sections of a subject (paragraph 109, UJiie teaches capturing an image slice of the volume data, volume data is interprets to be 3D image data.); 
a segment identifying step of identifying, based on the segment definition information, a segment to which a cross section corresponding to at least one slice image among the slice images included in the three-dimensional image belongs (paragraph 109, paragraph 110, Ujiie teaches capturing volume data and segmenting the regions of voxel data.).
Ujiie does not explicitly disclose a coordinate value calculation step of calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments; and 
a position obtaining step of obtaining position information indicating a position of an anatomically characteristic cross section in the three-dimensional image, the anatomically characteristic cross section being a cross section on which a boundary of an anatomical structure is delineated, wherein the segment identifying step identifies the segment to which the cross section corresponding to the at least one slice image belongs, using the obtained position information of the anatomically characteristic cross section.
Bar is in the same field of art of imaging processing and medical imaging. Further, Bar teaches a coordinate value calculation step of calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a paragraph 60-paragraph 64, Bar capturing the image and determining the anatomical image of the location.); and 
a position obtaining step of obtaining position information indicating a position of an anatomically characteristic cross section in the three-dimensional image, the anatomically characteristic cross section being a cross section on which a boundary of an anatomical structure is delineated (paragraph 59-paragraph 69, paragraph 78-paragraph 84, Bar taches estimating the location of the lesion in the anatomical map.), wherein the segment identifying step identifies the segment to which the cross section corresponding to the at least one slice image belongs, using the obtained position information of the anatomically characteristic cross section (paragraph 78-paragraph 85, paragraph 94, Bar teaches analyzing the slice of the image that it belongs.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ujiie by incorporating the coordinate determination of the image slice that is taught by Bar, to make the invention that capture medical images use the information to determine the location of medical image slice and then; thus, one of ordinary skilled in the art would be motivated to combine the references since when a radiologist identifies a lesion in a planar NM image, it is not easy for him or her to spot the location of that lesion on the 3D anatomical image (paragraph 6, Bar).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 13, Ujiie teaches an image processing method comprising: an information obtaining step of obtaining segment definition information that defines a plurality of Figure 6, paragraph 75, Ujiie teaches capturing the body part and then performing ROI of the lungs and heart.); 
an image obtaining step of obtaining a three- dimensional image including a plurality of slice images indicating cross sections of a subject (paragraph 109, UJiie teaches capturing an image slice of the volume data, volume data is interprets to be 3D image data.); 
a segment identifying step of identifying, based on the segment definition information, a segment to which a cross section corresponding to at least one slice image among the slice images included in the three-dimensional image belongs (paragraph 109, paragraph 110, Ujiie teaches capturing volume data and segmenting the regions of voxel data.).
Ujiie does not explicitly disclose a coordinate value calculation step of calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments; and 
a position obtaining step of obtaining position information indicating a position of one or more anatomically characteristic cross sections of the subject, 
each of the one or more anatomically characteristic cross sections representing a boundary of one of the segments, wherein the coordinate value calculation step calculates the coordinate value using the obtained position information, and 
wherein the position obtaining step estimates a position of an anatomically characteristic cross section of the subject outside an imaging range, the anatomically characteristic cross section being included in the three- dimensional image, 
among the one or more anatomically characteristic cross sections to obtain position information indicating the position of the anatomically characteristic cross section outside the imaging range.  

Bar is in the same field of art of imaging processing and medical imaging. Further, Bar teaches a coordinate value calculation step of calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments (paragraph 60-paragraph 64, Bar capturing the image and determining the anatomical image of the location.); and 
a position obtaining step of obtaining position information indicating a position of one or more anatomically characteristic cross sections of the subject (paragraph 80, Bar teaches capturing the marker information of the patient for alignment), 
each of the one or more anatomically characteristic cross sections representing a boundary of one of the segments, wherein the coordinate value calculation step calculates the coordinate value using the obtained position information (paragraph 88-pararaph 91, Bar teaches capturing the image information and medical image and then tracking the information together.), and 
wherein the position obtaining step estimates a position of an anatomically characteristic cross section of the subject outside an imaging range, the anatomically characteristic cross section being included in the three- dimensional image (paragraph 59-paragraph 69, paragraph 78-paragraph 84, Bar taches estimating the location of the lesion in the anatomical map.), 
among the one or more anatomically characteristic cross sections to obtain position information indicating the position of the anatomically characteristic cross section outside the imaging range (paragraph 78-paragraph 85, paragraph 94, Bar teaches analyzing the slice of the image that it belongs.).  

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 14, Ujiie teaches a computer readable storage medium storing a program for causing an image processing apparatus to function as an apparatus comprising: 
information obtaining means for obtaining segment definition information that defines a plurality of segments obtained by dividing a human body along a body axis (Figure 6, paragraph 75, Ujiie teaches capturing the body part and then performing ROI of the lungs and heart.); 
image obtaining means for obtaining a three-dimensional image including a plurality of slice images indicating cross sections of a subject (paragraph 109, UJiie teaches capturing an image slice of the volume data, volume data is interprets to be 3D image data.); 
segment identifying means for identifying, based on the segment definition information, a segment to which a cross section corresponding to at least one slice image among the slice images included in the three-dimensional image belongs (paragraph 109, paragraph 110, Ujiie teaches capturing volume data and segmenting the regions of voxel data.).

position obtaining means for obtaining position information indicating a position of an anatomically characteristic cross section in the three-dimensional image, the anatomically characteristic cross section being a cross section on which a boundary of an anatomical structure is delineated, 
wherein the segment identifying means identifies the segment to which the cross section corresponding to the at least one slice image belongs, using the obtained position information of the anatomically characteristic cross section.
Bar is in the same field of art of imaging processing and medical imaging. Further, Bar teaches coordinate value calculating means for calculating a coordinate value of the at least one slice image, based on the identified segment and a reference coordinate system in which a coordinate value is defined for each of the segments (paragraph 60-paragraph 64, Bar capturing the image and determining the anatomical image of the location.); and 
position obtaining means for obtaining position information indicating a position of an anatomically characteristic cross section in the three-dimensional image, the anatomically characteristic cross section being a cross section on which a boundary of an anatomical structure is delineated (paragraph 59-paragraph 69, paragraph 78-paragraph 84, Bar taches estimating the location of the lesion in the anatomical map.), 
wherein the segment identifying means identifies the segment to which the cross section corresponding to the at least one slice image belongs, using the obtained position information of paragraph 78-paragraph 85, paragraph 94, Bar teaches analyzing the slice of the image that it belongs.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ujiie by incorporating the coordinate determination of the image slice that is taught by Bar, to make the invention that capture medical images use the information to determine the location of medical image slice and then; thus, one of ordinary skilled in the art would be motivated to combine the references since when a radiologist identifies a lesion in a planar NM image, it is not easy for him or her to spot the location of that lesion on the 3D anatomical image (paragraph 6, Bar).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claim 4, 5, 6, 7, 8, 9, 10, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665